DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Groups
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13 and 15, drawn to method of making.
Group II, claim(s) 14, drawn to product made.

Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


The species are as follows: 
Form
A1. Tablet, as in claim 1
A2. Cube, as in claim 1
Encapsulation method
B1. Core-shell, as in claim 10
B2. Fluid bed, as in claim 11
B3. Flaking, as in claim 11
Starch
C1. Including starch, as in claim 1
C2. Excluding starch, as in claim 13

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.




Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The Groups lack unity of invention because even though the inventions of these groups require the technical feature of encapsulating boulion with fat, this technical feature is not a special technical feature as it does not make a contribution over Gupta in view of Eppler (2007/0134397). 
Gupta: Bouillon cube process design by applying product driven process synthesis; Chemical Engineering and Processing 50 (2011) 9–15.

Gupa teaches methods of making bouillon cubes (ti.).

Hygroscopic amorphous ingredients
Gupta teaches the bouillon cubes comprise:
The specifically claim hygroscopic amorphous ingredients, including: vegetable or meat flavored bases (see 2.1 Recipe). 



Gupta does not discuss that amount of meat or vegetable base flavorings, including: 5 to 35 wt%, by weight of the composition, including a fat content of between 22 to 80% hygroscopic amorphous ingredient which sums to between 1.1 to 28 wt% of fat in the bouillon composition.
Eppler also teaches methods of making bouillon (ti., ab.), a further provides the use of 20 to 98 wt% of a combination of meat extracts, vegetable extracts, salt, sugar, starch, and or fat (0027-0028).  
Such a teaching provides an amount which encompasses 5 to 35 wt%, by weight of the composition, of said hygroscopic amorphous ingredients, including a fat content of between 1.1 to 28 wt% of fat in the composition as a whole.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making bouillon with hygroscopic amorphous ingredients, including: vegetable or meat flavored bases, as Gupta, to include amounts for hygroscopic amorphous ingredients, including: vegetable or meat flavored bases, as claimed, because Eppler illustrates that the art finds encompassing amounts of hygroscopic amorphous ingredients, including: vegetable or meat flavored bases as being suitable for similar intended uses, including methods of making bouillon.

Crystalline ingredients 
Gupta teaches the bouillon cube comprises the specifically claimed crystalline ingredients, including: salt, monosodium glutamate and/or sugar (see 2.1 Recipe).


The modified teaching, in Eppler, provides the use of 20 to 98 wt% of a combination of meat extracts, vegetable extracts, salt, sugar, starch, and or fat (0027-0028), wherein the combined amount provides is sufficient to encompass 30 to 80 wt% of salt, monosodium glutamate and/or sugar (i.e. the crystalline ingredients), in the composition as a whole.
 
Non-hygroscopic amorphous ingredients
Gupta teaches the bouillon cube comprises the specifically claimed non-hygroscopic amorphous ingredient, starch (see 2.1 Recipe).
The modified teaching, in Eppler, provides the use of 20 to 98 wt% of a combination of meat extracts, vegetable extracts, salt, sugar, starch, and or fat (0027-0028), wherein the combined amount provides is sufficient to encompass 0.5 to 50 wt% of specifically claimed non-hygroscopic amorphous ingredient, starch, in the composition as a whole.

Fat
Gupta teaches the bouillon cube comprises fat (see 2.1 Recipe).
The modified teaching, in Eppler, provides the use of 20 to 98 wt% of a combination of meat extracts, vegetable extracts, salt, sugar, starch, and or fat (0027-0028), wherein the combined amount provides is sufficient to encompass 5 to 20 wt% of fat, in the composition as a whole, as claimed.


Fat encapsulation
Gupta teaches bouillon cubes are coated with fat (starting toward the bottom of pg. 11), therefore the hygroscopic amorphous ingredients therein are encapsulated with fat, as claimed.

Therefore, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because:
A special technical feature is defined as: A contribution which each of the inventions, considered as a whole, makes over the prior art.  “Contribution” over the prior art requires that the “special technical feature” is considered with respect to both novelty and inventive step, in other words that the special technical feature is not anticipated or made obvious. 

Priori
In Group I, the technical feature includes: mixing (A), pressing (B), packaging (C).  
In Group I, the technical feature is a bouillon tablet (D).
In Group III, the technical feature includes from 5 up to 78 wt% of hygroscopic amorphous ingredients (E).




Posteriori
Under PCT Rule 13.2, they lack unity of invention because even though the inventions of these groups require the technical feature of bouillon, this technical feature is not a special technical feature as it does not make a contribution over the prior art cited above and made obvious over Gupta in view of Eppler (2007/0134397). 

Therefore lack of unity is shown in two ways: a priori, before consideration of the prior art in relation to the claims; or a posteriori, after consideration of the prior art in relation to the claims.

Previously, a telephone call was made to M. Barrett to request an oral election, however the examiner was asked to always send written requests for restriction, therefore, further discussion would not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.






Other claim issues
The claims are objectable for improper formatting.
Claims 1 and 8 present at least two fat contents (5 to 20% fat and wherein the encapsulated hygroscopic amorphous ingredients have a fat content of between 22 to 80%), however, the claim is missing a critical element, including something that indicates if they are the same fat ingredient or distinct fat ingredients.
Claim 12 does not appear to further limit the base claim because neither a bouillon tablet or bouillon cube has a required of claim 1 would have a granular form, therefore it is unclear as to how claim 12 further limits the claimed composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793